Name: Commission Regulation (EEC) No 1839/92 of 1 July 1992 laying down detailed rules for the application of Council Regulation No 684/92 as regards documents for the international carriage of passengers
 Type: Regulation
 Subject Matter: transport policy;  land transport;  organisation of transport
 Date Published: nan

 7. 7. 92 Official Journal of the European Communities No L 187/5 COMMISSION REGULATION (EEC) No 1839/92 of 1 , July 1992 laying down detailed rules for the application of Council Regulation No 684/92 as regards documents for the international carriage of passengers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus ('), and in parti ­ cular Articles 2 (2.2) and (3.4), 5 (4), 6 (2), 1 1 (6) and 13 (3) thereof, meet the requirements of Regulation (EEC) No 684/92, and these Regulations should therefore be repealed and replaced by appropriate provisions ; Whereas the Member States need time to have the new documents printed and distributed ; Whereas, meanwhile, carriers should be able to use the present documentation laid down in Regulations (EEC) No 1016/68 and (EEC) No 1172/72, suitably amended to take account of the provisions of Regulation (EEC) No 684/92 and of this Regulation, HAS ADOPTED THIS REGULATION : SECTION I Control document Having consulted the Member States, Whereas Article 4 (4) of Regulation (EEC) No 684/92 makes regular services, shuttle services without accommo ­ dation, residual occasional services and certain special regular services subject to authorization ; Whereas Article 11 (1 ) of the Regulation states that the shutde services with accomodation defined in Article 2 (2.2), and the occasional services referred to in Article 2 (3.1 ) (a), (b), (c) and (d) shall be carried out under cover of a control document ; Whereas Article 13 ( 1 ) of the Regulation lays down that the own account transport operations defined in Article 2 (4) are subject to a system of certificates ; Whereas Article 13 (2) of the Regulation makes own account transport other than that mentioned in Article 2 (4) subject to authorization ; Whereas rules governing the use of the control docu ­ ments referred to in Article 11 of Regulation (EEC) No 684/92 and the means of communicating to the Member States concerned the names of the carriers carrying out these services and of the connection points en route need to be determined ; Whereas the models of the documents established by Commission Regulation (EEC) No 11 72/72 (2), as last amended by the Act of Accession of Spain and Portugal, and Commission Regulation (EEC) No 1016/68 (3), as amended by Regulation (EEC) No 2485/82 (4), no longer Article 1 1 . The control document for shuttle services with ac ­ comodation, defined in Article 2 (2.2) of Regulation (EEC) No 684/92, shall be in the form of a passenger waybill and of a set of translations of the waybill . The waybill shall be in the form shown at Annex I to this Regulation . 2. The waybills shall be in books of 25 waybills, in duplicate, and detachable. Each book shall bear a number. The waybills shall also be numbered from 1 to 25. The cover of the book shall be in the form shown at Annex I A to this Regulation . Article 2 1 . The control document for occasional services, as defined in Article 2 (3.1 ) (a), (b), (c) and (d) of Regulation (EEC) No 684/92, shall take the form of the waybill and a set of translations of the waybill . The waybill shall be in the form shown at Annex II to this Regulation . 2. The waybills shall be in books of 25 waybills, in duplicate, and detachable. Each book shall bear a number. The waybills shall also be numbered from 1 to 25. The cover of the book shall be in the form shown at Annex II A to this Regulation. (') OJ No L 74, 20. 3 . 1992, p. 1 . (2) OJ No L 134, 12. 6. 1972, p. 1 . 0 OJ No L 173, 22. 7. 1968, p. 8 . (4) OJ No L 265, 15. 9. 1982, p. 5. No L 187/6 Official Journal of the European Communities 7. 7. 92 Article 3 1 . The books provided for in Articles 1 and 2 shall be made out in the name of the carrier ; they may not be transferred. 2. A waybill shall be filled out legibly in indelible capital letters, in duplicate, either by the carrier or by the driver for each journey, before it begins. It shall be valid for the entire journey. 3. The top copy of the waybill shall be kept on the vehicle for all the journey to which it refers. A copy shall be kept at the company's base . 4. The carrier shall be responsible for keeping the waybills . SECTION II Authorizations Article 7 1 . The request for authorization for regular services, shuttle services without accommodation, residual occasi ­ onal services, the special regular services subject to authorization and the own account services referred to in Article 13 (2) of Regulation (EEC) No 684/92 shall be in conformity with the model at Annex III to this Regula ­ tion . 2. The request for authorization shall contain the following information, as appropriate : (i) the timetable ; (ii) fare scales ; (iii) evidence that the applicant satisfies the requirements applicable in the Member State of establishment to persons wishing to engage in the international carriage of passengers by coach or bus ; (iv) information concerning the type and volume of traffic which the applicant plans to carry ; (v) a map on an appropriate scale on which are marked out the route and stopping points where passengers are to be taken up or set down. Article 8 1 . The authorizations shall conform to the model at Annex IV to this Regulation. 2. Each vehicle carrying out a service subject to authorization shall have on board an authorization or a copy certified by the authorizing authority. 3 . The authorization authority may grant additional authorizations in cases where the carrier proves that he needs them. Article 4 1 . In the case of a shuttle service with accommodation or of an occasional service provided by a group of carriers acting on behalf of the same contractor, and which may include the travellers catching a connection en route with a different carrier of the same group, the original of the waybill shall be kept on the vehicle carrying out the service. A copy of the waybill shall be kept at the base of each carrier involved and a copy shall be sent to the authorities of the State of establishment of the managing carrier in the month following that in which the service is carried out. 2. Member States wishing to receive the waybills referred to in paragraph 1 , for the journeys which affect them, shall request them from the competent authorities of the other Member States. The latter shall send the requesting Member State a copy of the waybills in ques ­ tion within two months of receipt of them. If no request is received from one or more Member States, Member States may exempt the carriers established on their terri ­ tory from the obligation to send a copy of the waybill in respect of those Member States. Article 5 The waybill enables its holder to carry out in the course of an international shuttle service with accommodation or an international occasional service, local excursions in a Member State other than the one in which the carrier is established, in accordance with the conditions laid down in the second paragraph of Article 1 2 of Regulation (EEC) No 684/92. The local excursions shall be indicated on the waybill before the departure of the vehicle for the excur ­ sion in question . The original of the waybill shall be kept on board the vehicle for the duration of the local excur ­ sion . SECTION III Certificates Article 9 1 . The certificate for the own account services defined in Article 2 (4) of Regulation (EEC) No 684/92 shall conform to the model at Annex V to this Regulation. 2. The company which requests a certificate shall provide the issuing authority with evidence or an assu ­ rance that the conditions laid down in Article 2 (4) of the Regulation have been met. 3. Each vehicle carrying out a service subject to a system of certificates shall have a certificate or a certified copy on board the vehicle for the duration of the journey which shall be presented to enforcement officials on request . Article 6 The control document shall be presented to any enforce ­ ment official on request. 7. 7. 92 Official Journal of the European Communities No L 187/7 4. The certificate shall be valid for a maximum of five years. SECTION IV Transitional and final provisions Article 10 Without prejudice to Article 11 , Commission Regulations (EEC) No 1016/68 and (EEC) No 1172/72 are repealed. Article 11 Member States may authorize the use of the waybills, applications for authorization, authorizations and the certificates laid down in Regulations (EEC) No 1016/86 and (EEC) No 1172/72 until 31 December 1993 at the latest, provided that these are amended, legibly, indelibly and appropriately in so far as is necessary, in order to conform to the provisions of Regulation (EEC) No 684/92 and of this Regulation. The other Member States shall accept these documents on their territory until 31 December 1993. Article 12 Member States shall take the necessary measures to implement this Regulation . They shall inform the Commission thereof. Article 13 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities and shall be applicable from 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Karel VAN MIERT Member of the Commission No L 187/8 Official Journal of the European Communities 7. 7. 92 ANNEX I BOOK No Waybill No SHUTTLE SERVICE WITH ACCOMMODATION (White paper  A4) Distinguishing sign of State : 1 . Name of driver (drivers): 2. Name of organization or of person responsible for the previously assembled group(s) : 3 . Names of carriers), sub-contractor(s) or associate^) : 4. Journey (indicating countries concerned) : (a) Area of departure of service : (b) Area of destination of service : (c) Supplementary pick-up points (a maximum of three) : (d) Supplementary set-down points (a maximum of three) : (e) Route : (f) Connection points on the journey : 5. Date of departure : 6. Date of pick-up of passengers on return journey : 7. Number of passengers with accommodation : (a) on outward journey : (b) on return journey : 8 . Number of passengers without accommodation : (a) on outward journey : (b) on return journey : 9. Unforeseen changes in the course of the journey : 1 0 . Local excursions(s) : Dates and main journey : 7. 7. 92 Official Journal of the European Communities No L 187/9 ANNEX I A First flyleaf (Paper  A4) Text in the official language(s) or one of the official languages of the carrier's Member State of establishment Competent authorityISSUING STATE  International distinguishing sign  (') BOOK No of waybills for shuttle services with accommodation carried out by coach and bus between Member States issued on the basis of Regulation (EEC) No 684/92 to (Surname and first name or trade name of carrier) (Full address and telephone number) Duration of validity (Place and date of issue) (Signature and stamp of issuing authority or organ ­ ization) (') Belgium (B), Denmark (DK), Germany (D), Greece (GR), Spain (E), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), United Kingdom (GB). 7. 7. 92No L 187/10 Official Journal of the European Communities Second flyleaf To be worded in the official language(s) or one of the official languages of the farrier's Member State of establishment. Important notice 1 . By virtue of Article 2 (2.1 ) and (2.2) of Regulation (EEC) No 684/92, shuttle services with accom ­ modation are services organized to carry, by means of repeated outward and return journeys, groups of passengers assembled, in advance from a single area of departure to a single area of des ­ tination. Area of departure and area of destination mean respectively the place where the journey begins and the place where the journey ends, together with, in each case, localities within a radius of 50 km. The areas of departure and destination and the additional picking-up and setting-down points may be within the territory of one or more Member States . A group assembled in advance is a group for which a body or person responsible in accordance with the rules of the State of establishment has taken charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before the date of departure. 2. Shuttle services with accommodation shall include, in addition to transport, accommodation for at least 80 % of the passengers with or without meals, at the place or destination and, where neces ­ sary, during the journey and the duration of the passengers' stay at the place of destination shall be at least two nights. 3 . This waybill is valid for the entire journey. 4. This waybill enables its holder to carry out local excursions in a Member State other than the one in which they are established. Such local excursions are only for non-resident passengers pre ­ viously transported by the same carrier on an international occasional service or an international shuttle service with accommodation. The same vehicle or another vehicle from the same carrier of group of carriers must be used. , 5 . The waybill shall be filled in in duplicate, either by the carrier or by the driver for any shuttle service before the beginning of each journey, except as regards point 10 (local excursions) which shall be filled in before the departure of the vehicle on the excursion in question . The copy shall stay at the carrier's base . The driver shall keep the original on board the vehicle for the duration of the journey and it shall be presented whenever requested by enforcement officials. 7. 7. 92 Official Journal of the European Communities No L 187/11 Third flyleaf 6. The driver shall return the waybill to the carrier at the end of the journey in question. The carrier is responsible for keeping these documents . They shall be filled in in indelible capital letters. 7. In the case of a shuttle service with accommodation operated by a group of carriers acting on behalf of the same contractor, and also in cases where the travellers catch a connection en route with a different carrier of the same group, the original of the waybill shall be kept on the vehicle carrying out the service. A copy of the waybill shall be kept at the base of each carrier involved and a copy shall be sent to the authorities of the Member State of establishment of the managing carrier in the month following the one during which the service was carried out, except where the Member State has exempted its carriers from this obligation in respect of one or more Member States . 8. In accordance with Article 14 (1 ) of Regulation (EEC) No 684/92, passengers using a shuttle service shall throughout their journey possess transport tickets, either individual or collective, which indicate :  the points of departure and destination,  the period of validity of the ticket, and  the price of transport, the total price of the journey including accommodation, and details of the accommodation. 7. 7. 92No L 187/12 Official Journal of the European Communities ANNEX II BOOK No Waybill No OCCASIONAL SERVICES (Light green paper  A4) Distinguishing sign of state 1 . Name of driver (drivers) : 2. Names of organization or of persons responsible for the group(s) assembled in advance : 3 . Names of carriers), sub-contractor(s) or associates : 4. Type of occasional service (') : 5. Number of passengers in each group(s) : 6. Journey (indicating countries concerned) : (a) Place of departure of service : (b) Place of destination of service : (c) Supplementary pick-up points : (d) Supplementary set-down points : (e) Route : (f) Connection points on the journey : (') Use the numbering on the second flyleaf of the book of waybills. 7. 7. 92 Official Journal of the European Communities No L 187/13 7. Details of accommodation or other non-ancillary tourist services in the case of the services referred to under point 1 (b) of the second flyleaf of the book of waybills : 8 . Details of special event, in the case of the services referred to under point 1 (c) of the second flyleaf of the book of waybills : 9 . Empty journeys carried out in connection with the occasional service : 10 . Other useful information : 1 1 . Date of departure : 12. Date of pick-up of passengers on return journey : 13 . Unforeseen changes in the course of the journey : 14. Local excursion(s) and main route(s) : No L 187/14 Official Journal of the European Communities 7. 7. 92 ANNEX II A Flyleaf of book (Paper  A4) To be worded in the official languages) or one of the official languages of the carrier's Member State of establishment ISSUING STATE International distinguishing sign  (') Competent authority BOOK No of waybills for international occasional services carried out by coach and bus between Member States, issued on the basis of Regulation (EEC) No 684/92 to (Surname and first name or trade name of carrier) (Full address and telephone number) Duration of validity (Place and date of issue) (Signature and stamp of issuing authority or organ ­ ization) (&gt;) Belgium (B), Denmark (DK), Germany (D), Greece (GR), Spain (E), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), United Kingdom (GB). 7. 7. 92 Official Journal of the European Communities No L 187/15 Second flyleaf To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishment Important notice 1 . Article 11 (1 ), in conjunction with Article 4 ( 1 ) of Regulation (EEC) No 684/92 state that in the case of occasional services, the following services shall be carried out under cover of a control document, namely the services defined in Article 2 (3.1 ) (a)-(c) of the Regulation : (a) tours, that is to say services whereby the same vehicle is used to carry one or more groups of passengers previously assembled where each group is brought back to its place of departure ; (b) services :  which are carried out for groups of passengers previously assembled, where passengers are not brought back to their points of departure in the course of the same journey, and  which also cover, in those cases where there is a stay at the place of destination, accommo ­ dation or other tourist services not ancillary to carriage or accommodation ; (c) services organized on the occasion of special events such as seminars, conferences and cultural or sporting events ; (d) the services listed below : (i) closed-door tours, i.e. services carried out using the same vehicle, which transports the same group of passengers throughout the journey and brings them back to their place of departure ; (ii) services involving a laden journey from a place of departure to a place of destination followed by an empty journey to the vehicle's place of departure ; (iii) services preceded by an empty journey from one Member State to another Member State within the territory of which travellers are picked up, provided that those travellers :  are grouped by transport contracts concluded before their arrival in the country in which they are picked up, or  have previously been brought by the same carrier, under the conditions set out in (d) (ii), to the country in which they are again picked up and are transported out of that country, or  have been invited to another Member State, the transport costs being borne by the person inviting them. The passengers must form a homogeneous group which must not have been formed solely with a view to the journey in question. No L 187/16 Official Journal of the European Communities 7. 7. 92 Third flyleaf A group assembled in advance is a group for which a body or person responsible, in accordance with the rules of the State of establishment, has taken charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before the date of departure, and which consists of :  either at least 12 people,  or a number of people making up at least 40 % of the vehicle's capacity excluding the driver (Article 2 (3.2.)). 2. Occasional services shall not cease to be occasional services solely because they are provided at certain intervals . 3. This waybill shall be valid for the entire journey. 4. The waybill enables its holder to carry out local excursions in a Member State other than the one in which they are established. Such local excursions are only for non-resident passengers pre ­ viously transported by the same carrier on an international occasional service or an international shuttle service with accommodation . The same vehicle or another vehicle from the same carrier or group of carriers must be used. 5. The waybill shall be filled in in duplicate, either by the carrier or by the driver for any journey carried out in the form of an international occasional service before the beginning of each journey. Point 14 (local excursions) shall be filled in before the departure of the vehicle for the excursion in question. The copy of the waybill shall stay at the carrier's base. The driver shall keep the original on board the vehicle for the duration of the journey and it shall be presented whenever requested by enforcement officials. 6 . The driver shall return the waybill to the carrier at the end of the journey in question. The carrier is responsible for keeping the documents. They shall be filled in legibly, in indelible letters. 7. In the case of an occasional service provided by a group of carriers acting on behalf of the same contractor, and in cases where the travellers catch a connection en route with a different carrier of the same group, the original of the waybill shall be kept on the vehicle carrying out the service. A copy of the waybill shall be kept at the base of each carrier involved and a copy shall be sent to the authorities of the Member State of establishment of the managing carrier in the month following the one in which the service was carried out, except where the Member State has exempted its carriers from this obligation in respect of one or more Member States . 7. 7. 92 Official Journal of the European Communities No L 187/17 ANNEX III (White paper  A4) To be worded in the official language(s) or one of the official languages of the Member State where the request is made APPLICATION 0 TO START A REGULAR SERVICE TO START A SHUTTLE SERVICE WITHOUT ACCOMMODATION TO START A RESIDUAL OCCASIONAL SERVICE (') TO START A SPECIAL REGULAR SERVICE (2) TO START A SERVICE FOR OWN ACCOUNT (3) TO RENEW THE AUTHORIZATION FOR ONE OF THESE SERVICES carried out by coach and bus between Member States in accordance with Regulation (EEC) No 684/92 to (Competent authority) 1 . Surname and first name or trade name of the applicant for authorization and where appropriate, of the managing carrier . 2. Service(s) carried out (*) by contractors) (*) in a pool 3 . Names and addresses of the sub-contracting or associated carriers) 3 . tel. 3 . tel. 3 . tel . 3 . tel. List attached if appropriate (*). (*) Tick or fill in the appropriate points. (') Residual occasional services are those referred to in Article 2 (3.1 ) (e) of Regulation (EEC) No 684/92. (J) Special regular services, other than those listed in Article 2 (1 .2), second paragraph, items (a)  (d) of Regulation (EEC) No 684/92. (3) Services for own account other than those referred to in Article 2 (4) of Regulation (EEC) No 684/92. No L 187/18 Official Journal of the European Communities 7. 7. 92 (Second page of application for authorization or for renewal of authorization) 4. In the case of a : (*)  residual occasional service  details of characteristics (*)  special regular service  type of passengers  establishment for whom the transport is to be carried out j (*)  service for own account  details of service 5. Duration of authorization requested or date of carrying out of service (*) 6. Principal route of service (underline passenger pick up points) 7. Periods of operation 8. Frequency (daily, weekly, etc.) 9. Fares Annex attached 10. Number of authorizations or of copies of authorizations requested (') 11 . Any additional information : 12. (Place and date) (Signature of applicant) (*) Tick or till in the appropriate points. (') The attention of the applicant is drawn to the fact that, since the authorization has to be kept on board the vehicle, the number of authorizations which the applicant must have should correpsond to the number of vehic ­ les needed for carrying out the service requested at the same time. 7. 7. 92 Official Journal of the European Communities No L 187/19 (Third page of application for authorization or for renewal of authonzation) Important notice 1 . The following must be attached to the application, as appropriate : (i) the timetable ; (ii) fare scales ; (iii) evidence that the applicant satisfies the requirements applicable in the Member State of establishment to persons wishing to engage in international road passenger transport ; (iv) information concerning the type and volume of traffic that the applicant plans to carry if it is a new service or that he has carried if this is the renewal of an authorization, and any other useful information ; (v) a map on an appropriate scale on which are marked out the route and the stopping points at which passengers are to be taken up or set down. 2. Article 4 (4) and Article 13 (1 ) of Regulation (EEC) No 684/92 state that the following services are subject to authorization : (i) regular services ; (ii) shuttle services without accommodation ; (iii) residual occasional services, namely occasional services other than the following services : (a) tours, that is to say services whereby the same vehicle is used to carry one or more groups of passengers previously assembled where each group is brought back to its place of depar ­ ture ; (b) services :  which are carried out for groups of passengers previously assembled, where passengers are not brought back to their points of departure in the course of the same journey, and  which also cover, in those cases where there is a stay at the place of destination, accommodation or other tourist services not ancillary to carriage or accommodation . No L 187/20 Official Journal of the European Communities 7. 7. 92 (Fourth page of application for authorization or for renewal of authonzation) For the purposes of points (a) and (b), a group assembled in advance is a group for which a body or person responsible, in accordance with the rules of the State of establishment, has been charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before departure, and which consists of :  either at least 12 people,  or a number of people making up at least 40 % of the vehicle's capacity, excluding the driver ; (c) services organized on the occasion of special events such as seminars, conferences and cultural or sporting events ; (d) services listed in the Annex to Regulation (EEC) No 684/92, namely :  closed-door tours, i.e. services carried out using the same vehicle, which transports the same group of passengers throughout the journey and brings them back to their place of departure,  services involving a laden journey from a place of departure to a place of destination followed by an empty journey to the vehicle's place of departure,  services preceded by an empty journey from one Member State to another Member State within the territory of which travellers are picked up, provided that those travel ­ lers :  are grouped by transport contracts concluded before their arrival in the country in which they are picked up,  have previously been brought by the same carrier, under the conditions set out in the second indent of subparagraph d) to the country in which they are again picked up and are transported out of that country, or  have been invited to another Member State, the transport costs being borne by the person inviting them. The passengers must form a homogeneous group which must not have been formed solely with a view to the journea in question ; 7. 7. 92 Official Journal of the European Communities No L 187/21 (Fifth page of the application for authorization or for renewal of the authorization) (iv) special regular services, namely special regular services other than the following services : (a) the carriage of workers between home and work ; (b) carriage of school pupils and students to and from the educational institution ; (c) the carriage of soldiers and their families between their state of origin and the area of their barracks ; (d) urban carriage in frontier areas ; (v) services for own account other than the following services : transport operations carried out by an undertaking for its own employees or by a non-profit ­ making body for the transport of its members in connection with its objectives provided that :  the transport activity is only an ancillary activity for the undertaking or body, and  the vehicles used are the property of that undertaking or body or have been obtained on deferred terms by them or have been the subject of a long-term leasing contract and are driven by a member of the staff of the undertaking or body. 3 . The application shall be made to the competent authority of the Member State from which the service departs, namely, the first pick-up point for passengers, or in the case of a regular service, one of the service termini . 4. The maximum period of validity for authorization is five years for regular services and two years for shuttle services without accommodation. 5. In the case of shuttle services without accomodation, groups of passengers may be picked up and set down respectively at a maximum of three different places . No L 187/22 Official Journal of the European Communities 7. 7. 92 ANNEX IV (First page of authorization) (Pink paper  A4) To be worded in the official language(s) or one of the official languages of the Member State issuing the authorization. ISSUING STATE Competent  International distinguishing sign  (') authority AUTHORIZATION No for a regular service (2) for a shuttle service without accommodation (2) for a residual occasional service (2) for a special regular service subject to authorization (2) for a service for own account subject to authorization (2) carried out by coach and bus between Member States, issued on the basis of Regulation (EEC) No 684/92 to Surname, first name or business name of carrier or of managing carriers) Address tel : Names, addresses and telephone numbers of sub-contractors, associates or members of group : ( 1 ) (2) (3) (4) (5) (6) List attached if appropriate (2) Expiry date of authorization : (Place and date of issue) (Signature and stamp of issuing authority) (') Belgium (B), Denmark (DK), Germany (D), Greece (GR), Spain (E), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), United Kingdom (GB). (2) Delete where not applicable. 7. 7. 92 Official Journal of the European Communities No L 187/23 (Second page of authorization) 1 . Route (a) Place of departure of service : (b) Place of destination of service : (c) Principal itinerary of service, with passenger pick-up and set-down points underlined : 2. Periods of operation (') : 3 . Frequency (') : 4. Timetable (') : 5. Characteristics of residual occasional service (') : 6. In the case of a special regular service (') :  type of passengers :  establishment for whom the transport operation is carried out : 7. In the case of a service for own account :  characteristics of the journey(s) (') : 8 . Other conditions or special points : (Stamp of authority issuing authorization) (') Delete where not applicable. No L 187/24 Official Journal of the European Communities 7. 7. 92 (Third page of authorization) To be worded in the official languagefs) or one of the official languages of the Member State issuing the authorization. Important notice 1 . The authorization is valid for the entire journey. It may not be used except by a party whose name is indicated thereon. 2. The authorization or a copy certified by the issuing authoritiy shall be kept on the vehicle for the duration of the journey and shall be presented whenever enforcement officials so request. 7. 7. 92 Official Journal of the European Communities No L 187/25 ANNEX V (First page of certificate) (Yellow paper  A4) To be worded in the official language(s) or one of the official languages of the Member State where the vehicle is registered ISSUING STATE Competent authority  International distinguishing sign  (') CERTIFICATE issued (or transport services for own account by coach and bus between Member States (2). (Part for the undertaking or non-profit-making body) The undersigned responsible for the undertaking or non-profit-making body (}) (surname and first name or official name, full address) certifies that : coach or bus registration number : is the property of or has been obtained on deferred terms or has been the subject of a long-term leasing contract. The vehicle used for the transport operation carried out under cover of this certificate is driven by the staff of this undertaking and is used for the carriage of its employees or is driven by a member of the body for its members in connection with its objectives ('). (Signature of a director of the company or the non-profit-making body) (') Belgium (B), Denmark (DK), Germany (D), Greece (GR), Spain (E), France (F), Ireland (IRL), Italy (I), Luxemburg (L), Netherlands (NL), Portugal (P), United Kingdom (GB). (2) Article 2 (4) of Regulation (EEC) No 684/92 . (') Delete where not applicable . 7. 7. 92No L 187/26 Official Journal of the European Communities (Second page of certificate) (Part for the competent authority) This constitutes a certificate within the meaning of Article 13 of Regulation (EEC) No 684/92. Duration of authorization : on at (Signature and stamp of authority issuing certificate) No L 187/277. 7. 92 Official Journal of the European Communities (Third page of certificate) To be worded in the official language(s) or one ofthe official languages of the Member State where the vehicle is registered GENERAL PROVISIONS 1 . Article 2 (4) of Regulation (EEC) No 684/92 states that : 'Own account transport operations are those carried out by an undertaking for its own employees or by a non-profit-making body for the transport of its members in connection with its social objective provided that :  the transport activity is only an ancillary activity for the undertaking or body,  the vehicles used are the property of that undertaking or body or have been obtained on deferred terms by them or have been the subject of a long-term leasing contract and are driven by a member of the staff of the undertaking or body.' Article 13 ( 1 ) of this Regulation states that : 'Own account road transport operations defined in point 4 of Article 2 shall be exempt from any system of authorization but shall be subject to a system of certificates.' 2. The certificate entitles its holder to carry out international road transport operations for own account. It is issued by the competent authority of the Member State where the vehicle is regis ­ tered and is valid for the entire journey, including any transit journeys. 3 . The certificate shall be filled in in indelible capital letters in triplicate by a member of the under ­ taking or non-profit-making body and shall be completed by the authority concerned. A copy shall be kept by the administration and a copy shall be kept by the undertaking or non-profit ­ making body. The driver shall keep the original or a certified copy in the vehicle for the duration of any international journeys. It shall be presented to the enforcement authorities whenever they so request. The undertaking or non-profit-making body, as appropriate, shall be responsible for keeping the certificates.